Citation Nr: 1724168	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-24 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2007 to February 2008. 

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, with regard to the TDIU claim, the Board notes that the last adjudication of this issue was in an August 2013 statement of the case (SOC).  Since that SOC, the Veteran underwent a VA psychiatric examination, and new VA treatment records have been added to the claims file.  The Board finds that this new evidence is both relevant and pertinent to the claim for TDIU.

As the Veteran has not indicated that he wished to waive the AOJ's original jurisdiction over that evidence and that evidence is not subject to automatic waiver, the Board must remand the TDIU claim in order for the AOJ to address in the first instance the July 2015 VA examination and any other relevant evidence of record respecting the claim that was received since the August 2013 SOC.

Additionally, in the Veteran's August 2013 substantive appeal (VA Form 9), he indicated he wanted a hearing by live videoconference before a Veterans Law Judge.  In January 2017 and March 2017, he was mailed letters to his last known address of record, indicating that a videoconference hearing before the Board had been scheduled at the RO in Huntington, West Virginia, for March 2017.  Later in March 2017 the letter was returned by the U.S. Post Office as not deliverable as addressed and unable to forward.  

In April 2017, the RO indicated that a new address in West Virginia had been discovered and forwarded the Veteran correspondence related to eBenefits. However, a review of the claims folder reflects that the Veteran was never provided with notice to his current address of the Board videoconference hearing scheduled for March 2017.  The Board finds it likely that this is the reason the Veteran failed to report for the scheduled hearing. 

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board). Additionally, pursuant to 38 C.F.R. § 20.704 (b)(2016), when a hearing is scheduled, the person requesting it will be notified of its time and place. 

As it does not appear that the Veteran received notice of the time and place for his scheduled hearing, and there is no correspondence from the Veteran that he has withdrawn this request for a hearing, the Board finds that the Veteran should again be scheduled for a videoconference hearing at the Huntington, West Virginia RO before a Veterans Law Judge.  Since the RO, rather than the Board, schedules the type of hearing the Veteran has requested, the Board must remand his claim to reschedule the hearing.  38 C.F.R. §§ 20.704, 20.1304 (2016).  The RO should ensure that the notice of the scheduled videoconference hearing is sent to the Veteran's correct address in Kenova, West Virginia.

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the Veteran's claim for entitlement to TDIU, taking into consideration all pertinent evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

2.  Reschedule the Veteran's Board videoconference hearing to occur at the RO in Huntington, West Virginia, at the earliest opportunity.  Notify the Veteran (at his current Kenova, West Virginia address) of the date and time of the hearing in writing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




